Citation Nr: 1818327	
Decision Date: 03/27/18    Archive Date: 04/04/18

DOCKET NO.  14-34 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to recognition of the Appellant as the deceased Veteran's surviving spouse for the purpose of establishing eligibility for VA death benefits.


ORDER

Claim for entitlement to recognition of the Appellant as the deceased Veteran's surviving spouse for the purpose of establishing eligibility for VA death benefits is dismissed.






FINDING OF FACT

The Appellant has withdrawn her appeal seeking entitlement to recognition of the Appellant as the deceased Veteran's surviving spouse for the purpose of establishing eligibility for VA death benefits.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Appellant as to the issue of entitlement to recognition of the Appellant as the deceased Veteran's surviving spouse for the purpose of establishing eligibility for VA death benefits have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran served on active duty from December 1965 to December 1967.     

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The jurisdiction of the case now rests with the RO in Winston-Salem, North Carolina.   
 
Prior to discussing the appeal at hand, the Board would be remiss if it did not recognize the Veteran's outstanding service.  The Veteran was clearly a credit to the Army and to his family, and his service to his country is greatly appreciated.

The appellant was scheduled to appear before the undersigned in a March 15, 2018 Travel Board hearing.  In a March 1, 2018 communication, the Appellant withdrew her hearing request.  As such, the Board considers the hearing request withdrawn. 
The issue of entitlement to recognition of the Appellant as the deceased Veteran's surviving spouse for the purpose of establishing eligibility for VA death benefits was denied in a September 2012 administrative decision.  

In a March 1, 2018 communication, the Appellant stated that she wished to withdraw the issue on appeal.

The withdrawal was effective immediately upon receipt by VA. 38 C.F.R. § 20.204 (b)(3) (2017).

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  The Appellant has withdrawn the appeal on the issue of entitlement to recognition of the Appellant as the deceased Veteran's surviving spouse for the purpose of establishing eligibility for VA death benefits.  The Board finds that the Appellant's withdrawal is explicit, unambiguous, and done with a full understanding of the consequences of such action.  See DeLisio v. Shinseki, 25 Vet. App. 45, 57 (2011).  Thus, as there remains no allegation of error of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal as to the issue, and it is dismissed.
 



____________________________________________
YVETTE R. WHITE 
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	A. Lech, Counsel 
Copy mailed to: North Carolina Division of Veterans Affairs  
Department of Veterans Affairs


